Citation Nr: 1520614	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  07-33 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected depression.  

2. Entitlement to service connection for sleep apnea, to include as due to exposure to asbestos, and to include as secondary to service-connected depression or sinusitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from September 1981 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records from 2011 to June 2014.  In the June 2014 Supplemental Statement of the Case, the RO specifically stated that these records were reviewed prior to the adjudication of the claims. Accordingly, the Board finds no prejudice in proceeding with the present decision.  

The Veteran testified at a hearing in June 2010 before the undersigned.  A copy of the transcript has been associated with the claims file.  

In May 2011, the Board reopened the Veteran's claim for service connection for hypertension and remanded the issues of service connection for hypertension and sleep apnea to the RO via the Appeals Management Center for further development and it has now been returned to the Board.  

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has hypertension that began during active service or is related to an incident of service. 


CONCLUSION OF LAW

The Veteran's hypertension was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The nexus requirement may also be satisfied by evidence that a chronic disease subject to presumptive service connection (here, hypertension) manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2014).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

In this case, the Veteran has been diagnosed with hypertension, satisfying the first element of a service connection claim.  Shedden, 381 F.3d at 1166-67.  His service treatment records (STRs) show that in February 1985, his blood pressure was 142/98 and that he was placed on Lopressor, a medication to control blood pressure.  He took Lopressor for approximately one week and his blood pressure returned to normal.  In March 1985, his blood pressure was 160/80.  Affording the Veteran the benefit of the doubt, the second element of a service connection is met.  Id.  

For VA rating purposes, hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2014).  The Veteran's blood pressure readings in service do not meet the definition of hypertension for VA purposes.  However, it is indisputable that the Veteran's blood pressure was consistently abnormal throughout his period of active duty service, and as a result, he was treated with blood pressure medication in service.  High blood pressure was also noted in his February 1988, July 1989, July 1990, and April 1991 dental patient history notes.  His July 1990 dental patient history noted that hypertension was diagnosed in 1983.  After service, his blood pressure continued to be high.  Within one year of separation, his blood pressure was 132/86 in March 1992 and 142/72 in April 1992.  He was diagnosed with "borderline" hypertension and prescribed Lisinopril in November 1994, slightly more than three years after his separation from service and has remained on medication since that time.  

It is acknowledged that the Veteran's blood pressure readings during service and within one year of separation did not meet the criteria for a compensable disability rating such that hypertension was present in service or that presumptive service connection would be warranted.  However, his blood pressure was consistently high throughout service and he was diagnosed with hypertension and placed on medication a few years after separation.  Affording the Veteran the benefit of the doubt, the Board finds that the nexus requirement is satisfied in this case, especially in light of the fact that he had high blood pressure in service and was treated for such and was diagnosed with hypertension in close temporal proximity to his separation from service.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); see also Shedden, 381 F.3d at 1166-67. 

Because service connection is being granted on a direct basis, consideration of the theory of secondary service connection under 38 C.F.R. § 3.310 is not necessary.  Any further development or notification under the Veterans Claims Assistance Act of 2000 would not avail the Veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).


ORDER

Service connection for hypertension is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran asserts that his sleep apnea was caused or aggravated by his service-connected depression and/or his service-connected sinusitis.  Alternatively, he asserts that it was caused by exposure to asbestos while he was serving in the Air Force.  Remand is necessary in this case for two reasons. 

First, the May 2011 remand directed the RO to provide a VA examination to address the theory of secondary service connection for the Veteran's sleep apnea.  However, the August 2011 opinion is inadequate because it does not address the aggravation prong of a secondary service connection claim.  See 38 C.F.R. § 3.310 (2014).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 313 (2007).  An addendum opinion is required.  

Second, in September 2008, the Veteran asserted he was exposed to asbestos in service.  In September and October 2008, L. J. and T. A., who both served with the Veteran, stated that they were exposed to asbestos because the aircraft they worked on were insulated with asbestos.  They also stated that the pipes and steam ducts they worked on contained asbestos.  The Board finds that the Veteran and his fellow service members have provided competent and credible evidence that the Veteran was exposed to asbestos while working with aircraft in the Air Force.  On remand, the addendum opinion must also address whether the Veteran's sleep apnea is caused or aggravated by his in-service asbestos exposure.  

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who conducted the August 2011 sleep apnea examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 
	
b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. The reports of the Veteran's March 2006, September 2009, December 2009, and August 2011 VA examinations.  

      ii. Dr. D. T.'s February 2007 opinion.

iii. The September 2008 statement from L. J., who stated that the Veteran snored in service.  

iv. The Veteran's September 2009 statement that he snored in service and that his sleep apnea began in service.  

v. Internet articles submitted by the Veteran that discuss a potential relationship between sleep apnea and depression. 

vi. The Veteran's June 2010 Board hearing testimony.
	
c. The examiner is advised that the Board has accepted the Veteran and his fellow service members' statements that he was exposed to asbestos as credible.  

d. The examiner must provide opinions as to the following:

i. Whether it is at least as likely as not (50 percent or greater probability) that the sleep apnea was proximately due to or the result of his service-connected sinusitis and/or depression.

ii. Whether it is at least as likely as not (50 percent or greater probability) that sleep apnea was aggravated beyond its natural progression by his service-connected sinusitis and/or depression.  

iii. If the examiner finds that the Veteran's sleep apnea was NOT caused or aggravated by his service-connected sinusitis and/or depression, determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea began during active service or is related to any exposure to asbestos in service.

e. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. The AOJ must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


